Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Applicants’ amendment of 6/29/2021 is acknowledged. 

Claims 1-4 and 9-12 are pending. Claims 1-2 were examined before. Claim 3-4, 9-12 are withdrawn.

Claims 3-4, 9-12 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1-2 and claims 3-4,  9-12 as set forth in the Office action mailed on, 3/31/20 is hereby withdrawn and claim 3-4,  9-12  are hereby rejoined with claims  1-2 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Stacie Sundquist on 09/15/2021, an agreement was reached to amend claim 1, 9-12 and to rejoin claims 9-12 and cancel claims 3-4 to place the application in condition for allowance.
Claims 1-2, and 9-12 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given Stacie Sundquist on 09/15/2021.

EXAMINER’S AMENDMENT
 Cancel claims 3-4.
Rewrite claims 1-2 and 9-12 as follows:
 1. A genetically engineered host cell modified by homologous recombination to delete gene of SEQ ID NO: 1 encoding   a cellulolytic enzyme comprising SEQ ID NO: 2, wherein said engineered host cell lacks cellulolytic enzyme activity of the polypeptide of SEQ ID NO: 2.
2. The host cell according to claim 1, wherein the host cell is
Myceliophthora thermophila.
9. A method of producing fermentable sugars comprising:
(a) Incubating biomass with the genetically engineered host cell of claim 1, and

10. A method of producing a bio product from biomass comprising: (a) Incubating the biomass with the genetically engineered host cell of claim 1; (b) Fermenting the fermentable sugars produced after the incubation of step (a) with at least one fermenter microorganism, and (c ) Recovering the bio product produced after the fermentation in step (b).
11. The method according to claim 10, wherein the bio product is biofuel.
12. The method according to claim 11, wherein the biofuel is bioethanol.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a new genetically engineered host cell modified by homologous recombination to delete gene of SEQ ID NO: 1 encoding   a cellulolytic enzyme comprising SEQ ID NO: 2 to enhance production of biofuel. 
Prior art does not anticipates or suggest genetically engineered host cell modified by homologous recombination to delete gene of SEQ ID NO: 1 encoding   a cellulolytic enzyme comprising SEQ ID NO: 2. Therefore genetically engineered host cell modified by homologous recombination to delete gene of SEQ ID NO: 1 encoding   a cellulolytic enzyme comprising SEQ ID NO: 2 and process of using said host cell are novel and non-obvious.
Thus claims 1-2 and 9-12 are allowed.

Any inquiry concerning this communication or earlier communications from the

1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652